Citation Nr: 0838737	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
arthritic changes of the left hip.

2.  Entitlement to an initial compensable rating for cervical 
spine disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for status post bunionectomy of the left foot.

4.  Entitlement to an initial compensable rating for 
degenerative disc disease, 
L5-S1.

5.  Entitlement to an initial compensable rating for 
residuals of a septoplasty.

6.  Entitlement to an initial compensable rating for 
residuals of an uvulopalatopharyngoplasty with history of 
sleep apnea.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to October 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from November 2004 and December 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The November 2004 rating decision granted service connection 
for arthritic changes of the left hip, a cervical spine 
disability, and status post bunionectomy of the left foot.  
Noncompensable ratings were assigned for each disability, 
made effective November 1, 2004, the day following separation 
from service.  Subsequently, in a January 2007 rating 
decision, the RO increased the rating for residuals of 
bunionectomy of the left foot to 10 percent, effective 
November 1, 2004.  

The December 2005 rating decision established service 
connection for 
degenerative disc disease, L5-S1, residuals of a septoplasty, 
and residuals of uvulopalatopharyngoplasty with history of 
sleep apnea, and assigned a noncompensable rating for each 
disability, made effective November 1, 2004.

The issues of entitlement to a rating in excess of 10 percent 
for residuals of a bunionectomy of the left foot, and 
entitlement to compensable ratings for arthritic changes of 
the left hip, degenerative disc disease, L5-S1, residuals of 
a septoplasty, and residuals of uvulopalatopharyngoplasty 
with history of sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

In May 2007, the veteran raised the issues of entitlement to 
service connection for hypertension and left inguinal hernia.  
This matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to June 17, 2005, the veteran's 
cervical spine disability was manifested by full range of 
motion.

2.  For the period from June 17, 2005 through January 4, 
2007, the veteran's cervical spine disability was manifested 
by some decreased motion and x-ray evidence of muscle spasm.

3.  For the period beginning on January 5, 2007, the 
veteran's cervical spine disability is manifested x-ray 
evidence of reversed lordotic curve and by forward flexion to 
20 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to June 17, 2005, the criteria for a 
compensable rating for the veteran's cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5242 
(2008).

2.  For the period from June 17, 2005, through January 4, 
2007, the criteria for a 10 percent rating, but no higher, 
rating for the veteran's cervical spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5242 (2008).

3.  For the period beginning on January 5, 2007, the criteria 
for a 20 percent rating, but no higher, for the veteran's 
cervical spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2004 letter, which was issued 
prior to the decisions on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  A March 2006 letter advised the veteran of the type 
of evidence needed to establish a disability rating, 
including evidence addressing the impact of his conditions on 
employment and the severity and duration of his symptoms, and 
of the evidence the needed to establish an effective date.  

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

The veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran was an active participant in the claims process by 
providing evidence and statements describing his symptoms.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service connected degenerative changes of the 
cervical spine is rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.    

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

With respect to whether the veteran is entitled to a higher 
rating for limitation of motion of the cervical spine, the 
Board notes that the medical evidence shows that at the June 
2004 VA examination, flexion of the cervical spine was from 
zero to 45 degrees and extension was from zero to 45 degrees.  
Right and left lateral flexion were each from zero to 45 
degrees.  Right and left lateral rotation were each from zero 
to 80 degrees.  The examiner noted that there were no 
deformities, pain or swelling.  Thus, there was no additional 
loss of motion on repetitive use of the joint due to pain, 
fatigue, weakness, or lack of endurance.  

In June 2005 he was seen in a service clinic complaining of 
neck pain.  A physical examination was deferred until the 
examiner could review prior medical records.  An x-ray from 
June 17, 2005 revealed straightening of the cervical 
curvature.  In November 2005, the veteran had decreased 
motion of right side bending by 25 percent, and right 
rotation by 5 percent, but all other motion was full.  A 
general physical examination in December 2006 indicated there 
were no joint problems.  A January 5, 2007 x-ray revealed 
straightening and reverse of normal lordotic cure of the 
cervical spine.  

A December 2007 VA x-ray study showed straightening of normal 
cervical lordosis, suggestive of spasm; degenerative changes 
at C5-6; no compression fractures; and normal disc spaces.  
Also noted were the veteran's complaints of radicular 
symptoms to the right upper extremity.  

A January 7, 2008, VA physical therapy consult note states 
that sensation of the right upper extremity was intact to 
light touch, deep touch, and proprioception.  Flexion of the 
cervical spine was to 20 degrees.  Extension was to 10 
degrees.  Right lateral flexion was to 20 degrees and left 
lateral flexion was to 30 degrees.  Right rotation was to 60 
degrees and left rotation was to 65 degrees.  Muscle strength 
of the cervical area was generally 3-.  The veteran's 
endurance was noted to be fair.  

The above listed evidence shows that prior to June 17, 2005, 
the veteran had full range of motion of his cervical spine.  
Nothing in the medical evidence shows that during this time 
period he had objective evidence of limited motion or muscle 
spasm.  

The evidence does, however, show for the period from June 17, 
2005, to January 5, 2007, the veteran had evidence of 
decreased motion and straightening of the cervical spine, 
although forward flexion was not limited to 30 degrees or 
less and only right lateral flexion and right rotation were 
mildly limited.  Such is consistent with a 10 percent rating, 
but no higher.  

As of January 5, 2007, there was x-ray evidence of reversed 
lordosis of the cervical spine.  As of January 2008, the 
veteran could only flex his cervical spine to 20 degrees.  
Such findings are consistent with a 20 percent rating, but no 
higher, under the general criteria noted above.  For this 
time period, flexion of the veteran's cervical spine flexion 
is not limited to 15 degrees or less, nor is the cervical 
spine ankylosed.  Therefore, a rating in excess of 20 percent 
is not warranted.

Although it appears that the veteran may have been diagnosed 
with degenerative disc disease of C5-C6, at no time during 
the period of this claim has the veteran described having any 
incapacitating episodes warranting prescription bed rest by a 
physician, nor does the medical evidence show that such bed 
rest has ever been prescribed.  Therefore, he cannot receive 
a higher rating based upon incapacitating episodes of 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician and treatment by a physician, as defined by 
38 C.F.R. § 4.71a.  

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this disability but has found none.  In this regard, the 
Board notes that although the veteran has complained of 
intermittent right upper extremity 
numbness/tingling/radicular symptoms.  However, objective 
neurological findings consistent with mild incomplete 
paralysis have not been shown.  Specifically, although a 
January 7, 2008, VA primary care note lists an impression of 
suspected intermittent radiculopathy of the right upper 
extremity, a physical therapy consult note authored later 
that same day reveals normal sensation of the right upper 
extremity, and fails to reveal any pertinent diagnosis.  
Thus, a separate rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8513 is not warranted.

In summary, the Board finds that the veteran is not entitled 
to a compensable rating prior to June 17, 2005, but is 
entitled to a 10 percent rating from June 17, 2005 and to a 
20 percent rating from January 5, 2007.  See Fenderson, 
supra.

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to a compensable rating for the veteran's 
cervical spine disability prior to June 17, 2005, is denied.

Effective June 17, 2005, entitlement to a 10 percent rating 
for the veteran's cervical spine disability is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Effective January 5, 2007, entitlement to a 20 percent rating 
for the veteran's cervical spine disability is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.


REMAND

With regard to the claim for entitlement to a rating in 
excess of 10 percent for status post bunionectomy of the left 
foot, the Board notes that although the veteran is currently 
rated at the maximum evaluation assignable for this 
condition, the veteran submitted additional medical evidence 
after the Statement of the Case was issued (along with a 
waiver of first consideration of such evidence by the RO), 
which indicates that the veteran may suffer from a neuroma of 
the left foot.  The medical record also indicates that the 
veteran was to be seen at the VA in the Philippines later 
that month.  The veteran has not undergone a VA examination 
for his foot disability since June 2004.  Therefore, such an 
examination should be scheduled and any current VA medical 
records not already contained in the claims file should be 
obtained.  

In addition, the veteran has reported that his left hip 
continues to cause him pain and results in functional 
impairment.  The veteran was last examined for this condition 
in June 2004.  Thus, a current VA examination is needed to 
determine the current severity of the condition.  

With regard to the remaining claims, the Board notes that in 
a December 2005 rating decision, the RO granted service 
connection for degenerative disc disease, L5-S1, residuals of 
a septoplasty, and residuals of uvulopalatopharyngoplasty 
with history of sleep apnea, and assigned a noncompensable 
rating for each disability, effective November 1, 2004.  The 
veteran was notified of this decision by letter dated in 
April 2006.  In January 2007 the veteran filed a timely 
notice of disagreement with respect to the disability ratings 
for each of these three disabilities.  In January 2007, the 
RO issued a Supplemental Statement of the Case, denying 
compensable ratings for these three disabilities.  At no time 
was a Statement of the Case ever issued with respect to these 
three issues.  Instead, the RO issued the veteran a 
Supplemental Statement of the Case, along with the standard 
cover letter for Supplemental Statements of the Case.  

Pursuant to 38 C.F.R. § 19.31, "In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."  
Thus, the veteran has not been provided appropriate due 
process, nor provided an opportunity to submit a substantive 
appeal with respect to these three claims.  Accordingly, the 
Board is required to remand these issues to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
Statement of the Case, the claims should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  
For any of the three issues in which the veteran does submit 
a timely substantive appeal, the RO should ensure that a 
current VA examination is conducted prior to certifying the 
case to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue of a 
Statement of the Case on the issues of 
entitlement to a compensable rating for 
degenerative disc disease, L5-S1, 
entitlement to a compensable rating for 
residuals of a septoplasty, and 
entitlement to a compensable rating for 
residuals of uvulopalatopharyngoplasty 
with history of sleep apnea, so that the 
veteran may have the opportunity to 
complete an appeal (if he so desires) by 
filing a timely substantive appeal.  If 
the veteran submits a timely appeal, the 
RO/AMC should ensure that a current VA 
examination is scheduled for any of the 
above issues for which a timely 
substantive appeal was filed, before 
certifying the case to the Board. 

2.  Ask the veteran to provide current 
treatment records or the names and 
addresses of all medical care providers 
who treated him for his left hip and left 
foot conditions. After securing any 
necessary release, obtain these records 
and associate them with the claims file.

3.  Obtain all current VA treatment 
records dating since January 2008 from 
the VA medical facility in the 
Philippines.

4.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the current severity of the 
veteran's service-connected left hip 
arthritis and his residuals of a 
bunionectomy of the left foot.  The 
claims folder should be made available to 
and be reviewed by the examiner, if 
possible.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

a. With regard to the veteran's left 
foot disability, the examiner should 
address all symptoms found.  In 
addition, he/she should indicate 
whether the veteran suffers from a 
neuroma of the left foot, and if so, 
whether such is related to the service-
connected residuals of a bunionectomy.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

b. With regard to the left hip 
arthritis, the examiner should document 
any limitation of motion, including any 
limitation of motion due to pain.  The 
examiner should also be asked to 
evaluate any functional loss due to 
pain or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion 
on the degree of any functional loss 
that is likely to result from a flare-
up of symptoms or on extended use.

5.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal, for ay issues for which a timely 
substantive appeal has been submitted, 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


